Citation Nr: 0602601
Decision Date: 01/30/06	Archive Date: 04/11/06
DOCKET NO. 98-10 166A                       DATE JAN 30 2006

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York

THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

REPRESENTATION.

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 1996 decision in which the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective April 25, 1996, and denied a claim for service connection for hypertension, claimed as secondary to PTSD. The veteran filed a timely appeal of both matters.

In June 2003, the Board issued a decision denying the veteran's claims. The veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion filed by both parties, arty, in June 2004, the Court issued an order dismissing the matter of service connection for hypertension, vacating that part of the Board's decision that denied a higher initial rating for PTSD, and remanding that matter to the Board for further action.

In September 2004, the Board remanded the matter to the RO for further action. After accomplishing the requested action, the RO continued the denial of the claim, and returned the matter to the Board for further appellate consideration.

As the veteran has perfected an appeal as to the initial rating assigned for the service-connected PTSD, the Board has characterized this issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.

In September 2004, the Board remanded the matter on appeal to the RO: In addition, the Board referred the issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) to the RO. In September 2005, the RO issued a Supplemental Statement of the Case in which it continued the denial of the claim. It appears, however, that the RO did not develop the issue of entitlement to a TDIU. Nevertheless, in light of the Board's grant of a 100 percent schedular

- 2 



rating herein, the issue of entitlement to a TDIU is moot. See, VAOPGCPREC 6-99 (Jun. 7, 1999) (TDIU is not an available benefit for a VA compensation beneficiary who has a total schedular rating.)

FINDINGS OF FACT

1. Prior to March 20, 2003, the veteran's PTSD was manifested by anxiety, depression, occasional nightmares, but without evidence of a formal thought disorder, psychosis, active hallucinations or delusions, or suicidal ideation.

2. Since March 20, 2003, the veteran's PTSD has been manifested by poor anger control, active suicidal ideation, poor concentration, severe depression, occasional flashbacks, social isolation, and the inability to reliably function in the workplace.

CONCLUSIONS OF LAW

1. Prior to March 20, 2003, the criteria for an initial disability rating greater than 50 percent for PTSD were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38.C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2. Affording the veteran the benefit of the doubt, since March 20, 2003, the criteria for a 100 percent disability rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005); 38 C.F;R. § 4.132, Diagnostic Code 9411 (1996).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), signed into law in November 2000, includes enhanced duties to notify and assist claimants for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In these matters, the Board finds that VA has substantially complied with the duty to assist and the duty to notify provisions of the VCAA.

Pursuant to 38 U.S.C.A. § 5103(a), notice meeting the VCAA's requirements must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Pursuant to the VCAA, notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In the present case, by way of an November 2004 letter, pursuant to the VCAA, the RO advised the appellant of the types of evidence that he needed to send to VA in order to substantiate the claim, as well as the types of evidence VA would assist in obtaining. Specifically, he was advised to identify evidence showing an increase in severity for his service-connected PTSD. In addition, the veteran was informed of the responsibility to identify, or to submit evidence directly to VA. Furthermore, the RO specifically requested that the veteran provide it with or identify any other additional evidence that could help substantiate the claim, including complete authorizations to obtain VA and private medical evidence. Finally, the letter

-4


advised the veteran of the evidence that it had received in connection with the claim.

For the reasons noted above, the Board finds that, in this case, the November 2004 notice letter (along with the SOC and SSOCs issued in this case) substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of V A and the claimant to obtain evidence). See also Charles v. Principi, 16 Vet. App. 370 (2002).

Moreover, while all notice documents were not provided to the veteran prior to the rating decision on appeal, the notice was provided by the AOJ prior to the transfer and certification of the veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § .3.159(b).

Thus, the Board finds that any defect in the timing of the VCAA notice was not prejudicial to the veteran, and, thus, constitutes harmless error. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). An error in the adjudicative process is not
prejudicial unless it "affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects 'the essential fairness of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 (2005). See also ATD Corp. v. Lydal!, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf  38 C.F.R. § 20.1102 (2005).

The Board also finds that all necessary development has been accomplished. The veteran identified treatment for PTSD through the VA medical center. The RO has obtained the veteran's VA outpatient treatment records. Moreover, the veteran was afforded VA examinations as noted below. Significantly, neither the veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has npt been obtained. Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v.

- 5 



Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that appellate review may proceed, at this juncture, without prejudice to the veteran.

- 6 



II. Background

The veteran's VA outpatient treatment records reflect that he initially underwent PTSD group counseling in March 1996. A May 1996 psychiatry note noted a diagnosis of PTSD.

In July 1996, he underwent a VA PTSD examination. At such time, the appellant's effect was broad, but his mood was depressed and anxious. Insight and judgment were adequate. . The report reflects that the appellant reported the full range of PTSD symptoms: nightmares, intrusive thoughts, feelings of withdrawal, a period of bedwetting, and difficulty sleeping. The appellant's lifetime vocation was in the restaurant business, first as a cook, then as a caterer, later a manager of a local restaurant, and currently as a salesman and broker of restaurants, coffee shops, and similar businesses. The multi-axial diagnoses assessed the appellant's PTSD as chronic and severe. He was assigned a Global Assessment Functioning (GAF) score of 50/60.

In a December 1996 letter, the veteran reported that his PTSD symptoms were worsening. He stated that he had increasing periods of anger, sleep disturbances, nightmares, anxiety, and depression.

He underwent another VA examination in July 1997. At such time, the appellant reported feeling disheartened, depressed, and very hopeless. He also reported continued nightmares, flashbacks, poor memory, and anxiety symptoms, periodic feelings of detachment, and, at times, restricted ability to have feelings of love towards his family members. His primary complaint was his view that, being a year older, his old age and PTSD symptoms make it difficult for him to compete in his brokerage business. He also complained that the brokerage business was slow in general and he was not generating much income. He stated he was not benefiting from the weekly PTSD therapy sessions he attended. The objective assessment was that he was alert and oriented times three, cooperative but with rather sad and anxious facies. He was neatly dressed and groomed; his speech was clear and appropriate and goal oriented. There was no evidence of any formal thought disorder nor of any psychosis. Mood was depressed and worried, and his affect was

- 7 



constricted, tense, worried, and preoccupied. He had no suicidal or homicidal thoughts of any such current plans. His insight and judgment were fair. The appellant reported many worries, anxieties, and fears, as to how he would support . himself and his wife in light of his illness and advancing age, and the lack of resources. The multi-axial diagnoses include an Axis I diagnosis of PTSD, chronic, severe, and major depressive disorder, recurrent. The examiner assigned a GAF of 35/40.

Treatment notes for the period from February 1996 to March 1998 describe the appellant's participation in a weekly World War II/Korean Therapy group. He was diligent in attendance and participated in the discussions. A May 1996 treatment note entry reflects the appellant to still reported PTSD symptoms, and that memories of Korea invoked sadness. The note reports that the appellant has hobbies and interests, and he did not exhibit any signs of depression. He was alert and oriented times three, and he denied any suicide thoughts or purposes.

A March 1998 mental health clinic note indicated that the veteran was not taking his prescribed medication for PTSD.

A June 1998 treatment plan noted a principal diagnosis of PTSD, and a secondary diagnosis of depression. Treatment goals were stability of mood, increased use of healthy coping methods, and reduction of symptoms of depression and anxiety. His current GAF score was 45, and his highest GAF score in the past 12 months was 50.

An October 1998 treatment note indicated that his appetite was good and his sleep pattern was fair. His mood overall was depressed.

A September 2000 treatment plan noted a goal of maintaining a stable mood and eliminating negative thinking. He was assigned a current GAF score of 50, and the highest score in the past 12 months was 45.

Records reflect that the veteran participated in weekly 1 1/2 hour group PTSD treatment sessions through May 2001.

- 8 



The appellant's most recent psychiatric evaluation was in February 2003. He reported that he had nightmares, disturbed sleeppattems, intrusive thoughts and memories of combat, distrust of strangers, and emotional distancing, and have continued since his last examination. He reported nightmares several times a month, and had six hours of broken sleep a night. He discontinued the weekly therapy group because he could not tolerate the other veterans' accounts of combat. He also reported that he cuts short his visits with his grandchildren, and sometimes alienates his customers, due to irritability and low frustration tolerance. He reported wide variations in his mood, with depression dominant.

The appellant worked two days a week as a small business broker. He believed he handles his job reasonably well, but also believed his low frustration tolerance and high levels of tension and anxiety sometime result in missed business opportunities. He also reported a disinclination to go to work more often, despite his poor financial situation, because of a lack of motivation. He reported a reasonably good relationship with his wife, though she is frustrated at his reluctance to travel. The appellant visited his grandchildren occasionally, and he had a small circle of friends. He enjoyed solitary activities such as gardening and feeding birds.

The mental status examination observed the appellant to be appropriately groomed, alert and oriented in all spheres, and highly anxious. His mood was dysphoric with constricted but congruent affect. He denied any current suicidal or homicidal ideation, intent, or plan. No impairment of communication or thought process was noted. Speech was spontaneous, relevant, at a normal rate and rhythm, and his thinking was logical, goal oriented, and without evidence of formal thought disorder. He denied any hallucinations or delusions. Long term and short term recall were grossly intact, and attention and concentration were adequate. The appellant also denied panic attacks, obsessions or rituals that interfere with functioning, except for reluctance to enter new settings or deal with strangers. He reported adequate management of his hygiene, daily living activities, and financial activities. Judgment and insight were present.

The examiner stated that the appellant continues to meet the criteria for PTSD, and opined that his symptoms have had a negative impact on his job performance, and

- 9 



his depressed mood appears likely to be a progression of his PTSD. The multi-axial diagnosis was: Axis I, PTSD, chronic, depressive disorder, representing a progression of his PTSD and a continuation of the previously diagnosed major. depressive disorder, recurrent; Axis II, deferred; Axis III, as previously noted; Axis IV, military stressors, health concerns, and wife's illness; and Axis V, GAF = 53, reflecting irritability and high anxiety levels that affect his job performance and his willingness to continue in psychotherapy, intrusive and distressing thoughts and memories, periods of depressed mood, lack of motivation, sleep disturbance, moderate social isolation. The GAF for the prior year = 51 to 55.

A March 2003 treatment note indicated that the veteran took a year's hiatus from treatment. He returned to treatment due to a worsening of symptoms and functioning. The veteran reported that since September 11, 2001, he had experienced a worsening of PTSD symptoms. The examiner noted that the veteran's depression and anxiety, secondary to his PTSD, had worsened. The veteran admitted that he felt guilty about living and had chronic suicidal ideation. He also reported angry outbursts, hypervigilance, poor concentration, severe depression, impaired impulse control, and occasional flashbacks; The examiner assigned a current GAF score of 45.

An April 2003 questionnaire regarding entitlement to individual unemployability is or record. The questionnaire was filled out by a social worker that was treating the veteran. It indicates a current GAF of 47, with a high of 50 for the last year. The social worker opined that the veteran is unable to work due to his condition. She noted that the veteran was distractible, forgetful, and aggressive and argumentative with family and peers. He had severe depression, social isolation, sleep deprivation, and hypervigilance. She opined that the veteran was totally disabled due to his unreliable functioning. She noted that there were times when he was lost in his own thoughts, was unable to complete tasks, had flashbacks, and unable to pay attention.

Progress notes, dated from March 2003 to November 2004, indicate that the veteran attended weekly group therapy sessions. The records reflect that he consistently participated in group discussion.

- 10 



III. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F .R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F_R. § 4.3.

The veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the
disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126.

During the pendency of this appeal, the applicable rating criteria for rating psychiatric disorders were revised, effective November 7, 1996. See 61 Fed. Reg. 52695-52702 (1996) (promulgated at 38 C.F.R. § 4.130). As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions. See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

- 11 



The RO has evaluated the claim under both the former and revised rating criteria. Therefore, there is no prejudice to the veteran in the Board adjudicating the claim. Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former criteria, 50 percent rating for PTSD was appropriate when, the ability to establish or maintain effective or favorable relationships with people is
considerably impaired, by reason of psychoneurotic symptoms, and the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent rating was assignable when the ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent rating was assignable where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; demonstrably unable to obtain or retain employment. ld.

The Notes following these criteria emphasized that social impairment per se could not be the basis for evaluating service-connected PTSD, more than minor alterations of mood were required for a compensable evaluation, and vague complaints were not to be erected into a concept of conversion disorder. Finally, these Notes provided that only one compensable evaluation could be assigned representing the major degree of disability where the disability resulted in separate organic and psychological or psychoneurotic diagnoses. See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

- 12 



Under the revised criteria for evaluating psychiatric disabilities, effective November 7, 1996, mental disorders are evaluated based on the level of occupational and social impairment and the presence or absence of symptoms that decrease work efficiency and the ability to perform occupational tasks. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Under the revised General Rating Formula for rating psychiatric disorders other than eating disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circum10cutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment or abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assignable where the veteran demonstrates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships. Id.

A 100 percent rating is assignable where the veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform the activities of daily living (including maintenance of minimum personal hygiene), disorientation as to time or place, and memory loss for the names of close relatives, the veteran's own occupation, or his own name. Id.

- 13 



The Board has carefully considered the evidence of record in light of the above-noted criteria. On the basis of such consideration, the Board finds that a 50 percent rating is not assignable during the period from the April 26, 1996 effective date of the grant of service connection, but that, affording the veteran the benefit of the doubt, the criteria for a 100 percent rating have been met since the March 20, 2003 date of treatment for that disability.

Here, the veteran's PTSD was initially characterized by nightmares, intrusive thoughts, depression, anxiety, and anger. These symptoms were noted on VA examinations in 1996 and 1997, and in treatment notes in 1998 and 2000. On the basis of the PTSD symptoms, the disability is best characterized as productive of considerable impairment in ability to maintain effective social relationships, or, since November 7, 1996, occupational and social impairment with no more than reduced reliability and productivity. This is consistent with the initial 50 percent rating assigned.

During this period, however, severe social and industrial impairment, or, since November 7, 1996, occupational and social impairment with deficiencies in most areas or severe impairment in ability to maintain effective relationships was not demonstrated. In this regard, the Board notes that the clinical records and examination reports do not show evidence of suicidal ideation, near-continuous panic, obsessional rituals, or illogical, obscure or irrelevant speech. Up until 2003, there is evidence that the veteran was employed, albeit on a part-time basis. The records do not document that his psychoneurotic symptoms were of such severity to impair his ability to maintain employment. While there is evidence of impaired impulse control, in sum, a rating of more than 50 percent was not warranted under either the either the former or revised rating criteria.

The Board also finds that no GAF scores assigned prior to March 20, 2003 provide a basis for assignment of an initial rating in excess of 50 percent.

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical

- 14 



continuum of mental health-illness." There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.
Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

The veteran was assigned GAF scores of 50 in July 1996, 35/40 in July 1997, 45 in June 1998, and 50 in September 2000. GAF scores between 31 to 40 are
 representative of some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. GAF scores of 41 to 50 are indicative of serious symptoms or any serious impairment in social, occupational, or school functioning. GAF scores of 51 to 60 are indicative of moderate symptoms.

In this matter, while the GAF scores of 35/40 assigned by the July 1997 VA examiner might support the assignment of an evaluation in excess of 50 percent; those scores are not consistent with the objective PTSD symptoms then reported. In this respect, there was no finding that the veteran had impairment in reality testing or communication. There was no evidence of any forrtlal thought disorder: The veteran was noted to be intelligent and had fair insight and judgment. In addition, the examiner did not explain the basis of the score assigned; i.e. there was no description as to how the veteran's symptoms caused major impairment in several areas. As such, the Board finds that the GAF assigned by the July 1997 VA examiner is not consistent with the veteran's demonstrated PTSD symptomatology at that time. Similarly, the remaining GAF scores assigned, ranging between 45 and 50 are representative of serious symptoms. However, these scores, when considered in conjunction with the other objective evidence, likewise are not supportive of a higher rating.

As such, none of the GAF scores, alone, supports the assignment of an initial rating in excess of 50 percent.

- 15 



The Board finds, however, that in March 2003, the veteran's PTSD symptoms worsened. During treatment on March 20, 2003, the examiner noted that symptoms of depression and anxiety were more severe. The veteran had active suicidal ideation, poor concentration, flashbacks, and impaired impulse control. The same examiner, in April 2003, certified that the veteran was unemployable, and suffered from total occupational and social impairment due to his PTSD, even though the objective evidence during this period does not specifically demonstrate that the veteran experienced delusions or hallucinations, displayed grossly inappropriate behavior, or totally incapacitating psychoneurotic episodes.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. See also 38 C.F.R. § 4.3.

The evidence reported above reflects since March 20,2003, the veteran has had some PTSD symptoms that are among the revised criteria of both the 70 and 100
. percent ratings. Given that, and affording the veteran the benefit of the doubt on the question of the severity of the disability under consideration, the Board finds that since March 20, 2003, the criteria for a 100 percent rating PTSD have been met.

In reaching this conclusion, the Board also has considered, as a final point, whether the March 20, 2003 treatment record or any subsequent evidence supports a higher rating prior to the date of the evaluation. The Board notes, in this respect, that
. while the veteran complained in March 2003 that he experienced a worsening of his PTSD symptoms immediately following the events of September 11th, 2001, there is no objective evidence of record that supports such a contention. There are no contemporaneous treatment records that document a worsening of his PTSD
symptoms, and the veteran, by his own admission, reported that he withdrew from
therapy. 

- 16 



ORDER

For the period from April 25, 1996 to March 19, 2003, an initial rating in excess of 50 percent for PTSD is denied.

A 100 percent rating for PTSD, from March 20, 2003, is granted, subject to the law
and regulations governing the payment of monetary benefits.
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

- 17 



